Case: 19-20555      Document: 00515731590         Page: 1     Date Filed: 02/03/2021




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 3, 2021
                                   No. 19-20555                          Lyle W. Cayce
                                                                              Clerk

   Jonathan Tampico,

                                                             Plaintiff—Appellant,

                                       versus

   Angel L. Martinez, III, in his individual capacity,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CV-3631


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:
          Local police, accompanied by FBI Officer Angel Martinez, arrested
   Jonathan Tampico at his home. During Tampico’s arrest, the police and
   federal officers confiscated about two hundred items from Tampico’s
   residence.    Tampico sued Officer Martinez, in his individual capacity,
   alleging that his property had been illegally seized. The district court granted
   summary judgment on Tampico’s claims, and Tampico now appeals the
   district court’s grant of summary judgment. Because Tampico’s claims are
   barred by the statute of limitations, we AFFIRM.
Case: 19-20555      Document: 00515731590          Page: 2   Date Filed: 02/03/2021

                                    No. 19-20555


                                         I.
          On July 24, 1998, Tampico was arrested at his apartment by the
   College Station Police Department. Officer Martinez accompanied the
   Department to execute this arrest. On entry the Department noticed child
   pornography in plain sight.     The Department subsequently obtained a
   warrant to search Tampico’s residence as well as the neighboring premises.
   The police seized a large amount of child pornography from Tampico’s
   apartment.
          Tampico was indicted in the Southern District of Texas on four
   counts: possession, receipt, distribution, and reproduction of child
   pornography. The indictment included a notice that the government would
   seek forfeiture of various property related to Tampico’s commission of the
   charged offenses. Originally, none of the items seized from Tampico’s arrest
   were in Officer Martinez’s possession. It was only after the federal warrant
   from the Southern District of Texas was issued that Officer Martinez took
   custody of about two hundred items seized from Tampico.
          On February 14, 2000, Tampico was convicted of possession, receipt,
   and distribution of child pornography and sentenced to thirty years
   imprisonment to be served at the Federal Bureau of Prisons. The district
   court also dismissed the criminal forfeiture charge. Tampico unsuccessfully
   appealed his conviction to this court. United States v. Tampico, 265 F.3d 1059
   (5th Cir. 2001), rev’d 535 U.S. 1014 (2002).
          Tampico appealed to the Supreme Court of the United States which
   granted certiorari and vacated the judgment. The case was “remanded to the
   United States Court of Appeals for the Fifth Circuit for further consideration
   in light of Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002).” Tampico v.
   United States, 535 U.S. 1014 (2002). On remand, we held that “the Supreme
   Court’s remand for further consideration in light of Free Speech Coalition did
   not invalidate Tampico’s conviction and sentence.”           United States v.
   Tampico, 105 F. App’x. 593, 594 (5th Cir. 2004). Tampico was unable to




                                         2
Case: 19-20555       Document: 00515731590              Page: 3     Date Filed: 02/03/2021

                                        No. 19-20555


   appeal our decision to the Supreme Court, making his criminal conviction
   final on November 1, 2004.
          On May 11, 2009, Tampico filed a Return of Property Motion under
   Federal Rule of Criminal Procedure 41(g), which he subsequently revised.
   The district court denied as moot Tampico’s motions for release of property.
   The order states “the Court is not in possession of any personal property
   belonging to the Defendant.” Tampico submitted a motion under Federal
   Rule of Civil Procedure 59(e) to correct the denial order, which the court
   denied.    This order indicated that the only property retained by the
   government was Defendant’s cache of illegal pornography. Tampico claims
   he did not receive this order.
          After a period of communication between Officer Martinez and
   Tampico’s paralegal representative, Lynn Reeves, 1 on November 4, 2011,
   Officer Martinez allowed Reeves to inspect the property held by the FBI.
   Officer Martinez released assorted electronics, some documents, and World
   War II photographs to Reeves. Reeves was aware of Officer Martinez’s
   intent to destroy the rest of the property.
          Officer Martinez alleges that the prosecuting Assistant United States
   Attorney for the Southern District of Texas authorized the FBI to release or
   destroy the remaining property seized.              Officer Martinez subsequently
   authorized FBI personnel to destroy the remaining property. By August 16,
   2012, the FBI had disposed of all the remaining items.
          On October 29, 2017, Tampico sued Officer Martinez in his individual
   capacity, alleging that his property had been illegally seized based on a
   defective warrant and in violation of the Fourth Amendment as well as
   federal and state law. He also asserted that almost all of what was seized,


          1
             The Defendant incorrectly characterize Reeves as Tampico’s sister. Reeves
   serves primarily as Tampico’s representative, but she is also Tampico’s brother-in-law’s
   sister.




                                              3
Case: 19-20555       Document: 00515731590             Page: 4      Date Filed: 02/03/2021

                                        No. 19-20555


   including family photos, was not tied to any illegal activity and had been
   wrongfully disposed of.        Tampico sought $1 million in damages from
   Martinez under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
   He also sought an order for return of his property, should it exist, pursuant
   to the court’s general equitable jurisdiction under 28 U.S.C. § 1331. 2
          Officer Martinez moved to dismiss the complaint, contending, among
   other things, that Tampico’s claims were barred by the statute of limitations.
           The district court converted Officer Martinez’s motion to dismiss
   into one for summary judgment. The district court then granted the motion
   for summary judgment. The district court determined that Tampico’s claim
   for equitable relief was filed beyond the six-year statute of limitations for
   claims in equity against the United States and that the Bivens claim was
   brought after the two-year statute of limitations for such claims. The district
   court also noted that the government no longer possessed Tampico’s
   property.
           Tampico filed a motion to alter or amend the judgment. The district
   court denied the motion. Tampico timely appealed, seeking to have the
   district court’s grant of Officer Martinez’s summary judgment reversed and
   his case remanded to the district court.
                                             II.
          “We ‘review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.’” DeVoss v. Sw. Airlines
   Co., 903 F.3d 487, 490 (5th Cir. 2018) (quoting Hagen v. Aetna Ins. Co., 808
   F.3d 1022, 1026 (5th Cir. 2015)). Summary judgment is appropriate only
   when “the movant shows that there is no genuine dispute as to any material



          2
             The district court correctly noted that, although Tampico only named Officer
   Martinez as a defendant, the United States should have been the proper defendant for his
   equitable claim for the return of his property.




                                              4
Case: 19-20555       Document: 00515731590          Page: 5     Date Filed: 02/03/2021




                                     No. 19-20555


   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a).
                                           III.
            On appeal Tampico argues that the district court erred in holding that
   his claims were time-barred. Tampico also seeks appointed counsel. We
   address each of these issues in turn.
                                           A.
            Both Tampico’s equitable claim under § 1331 and his Bivens claim are
   untimely. We begin with his equitable claim. 28 U.S.C. § 2401(a) states that
   “every civil action commenced against the United States shall be barred
   unless the complaint is filed within six years after the right of action first
   accrues.” 28 U.S.C. § 2401(a) (emphasis added). We have previously held
   that the six-year statute of limitations in § 2401(a) applies to civil actions for
   the return of property. Bailey v. United States, 508 F.3d 736, 740 (5th Cir.
   2007).
            In Bailey v. United States, we explained that “[u]nder federal law, a
   cause of action accrues when the plaintiff is ‘in possession of the critical facts
   that he has been hurt and who has inflicted the injury.’” Bailey, 508 F.3d at
   740 (quoting Gartrell v. Gaylor, 981 F.2d 254, 257 (5th Cir. 1993)). In cases
   of seized property where no forfeiture proceedings were conducted, as here,
   “a claim accrues at the end of the ‘limitations period during which the
   government is permitted to bring a forfeiture action, at which time the
   claimant—without other notice—had reason to know that the forfeiture
   proceedings had begun (or that the property was being held) without due
   process.’” Bailey, 508 F.3d at 740 (quoting Polanco v. U.S. Drug Enf’t
   Admin., 158 F.3d 647, 654 (2d Cir. 1998)).




                                            5
Case: 19-20555       Document: 00515731590             Page: 6      Date Filed: 02/03/2021




                                        No. 19-20555


          In a civil forfeiture proceeding, 3 an action for the return of property
   seized by the government accrues five years after the seizure of the property.
   See Landry v. United States, 600 F. App’x 216, 218 (5th Cir. 2015) (per
   curiam). Here, Tampico’s equitable claim accrued on July 24, 2003, five
   years after the government seized his property. Tampico had six years from
   July 24, 2003 to bring his equitable claim, but he failed to do so. Tampico
   filed this lawsuit on October 29, 2017, which is well after the statute of
   limitations had expired.
          Tampico argues that his claim accrued on November 4, 2011, or
   alternatively, that his filing of a 41(g) motion for return of property on May
   9, 2009 makes the instant lawsuit timely. Neither of these arguments can
   prevail. First, our test in Bailey clearly indicates that Tampico’s equitable
   claim accrued on July 24, 2003. Tampico failed to file his equitable claim
   within six years, making his current lawsuit untimely. Second, even if
   Tampico’s 41(g) motion was timely, that has no bearing on the outcome of
   this case. Neither Tampico’s 41(g) motion, nor the district court’s denial of
   that motion, is before us. We are determining the timeliness of Tampico’s
   October 29, 2017 lawsuit, which is unaffected by Tampico’s filing of the 41(g)
   motion.
          Because we hold that Tampico’s equitable claim is time-barred, we
   need not address Tampico’s suspicions about whether the government still
   possesses his property or whether Officer Martinez’s sworn affidavit is
   admissible evidence to prove that Tampico’s property had been destroyed.



          3
            The government could also have brought a criminal forfeiture proceeding against
   Tampico. In a criminal forfeiture, the cause of action accrues when the defendant is
   convicted and judgment is entered. See Katouzi v. U.S. Dept. of Homeland Sec., 537 F.
   App’x 320, 321 (5th Cir. 2013). Here, Tampico’s criminal proceeding ended on February
   14, 2000, and he failed to file a lawsuit within six years.




                                              6
Case: 19-20555     Document: 00515731590            Page: 7   Date Filed: 02/03/2021




                                    No. 19-20555


          In Texas, Bivens actions are limited by a two-year statute of
   limitations. Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a). A cause of action
   “accrues when the plaintiff knows or has reason to know of the injury which
   is the basis of the action.” Gartrell, 981 F.2d at 257. Even if we accepted
   Tampico’s incorrect accrual date of November 4, 2011, his Bivens action was
   filed on October 29, 2017, well after the statute of limitations expired.
   Therefore, we hold that Tampico’s Bivens action is time-barred.
                                         B.
          A civil rights complainant, even if demonstrably indigent, is not
   entitled to appointed counsel as a matter of right. Naranjo v. Thompson, 809
   F.3d 793, 799 (5th Cir. 2015). We are not required to appoint counsel for an
   indigent plaintiff in a civil lawsuit unless there exist exceptional
   circumstances warranting such an appointment. Id. We have supplied
   factors that should be considered in determining whether exceptional
   circumstances warrant the appointment of counsel, including:
          1. the type and complexity of the case;
          2. the petitioner’s ability adequately to present and investigate
          his case;
          3. the presence of evidence which largely consists of conflicting
          testimony so as to require skill in presentation of evidence and
          in cross-examination; and
          4. the likelihood that appointment will benefit the petitioner,
          the court, and the defendants by “shortening the trial and
          assisting in just determination.”
   Parker v. Carpenter, 978 F.2d 190, 193 (5th Cir.1992) (quoting Murphy v.
   Kellar, 950 F.2d 290, 293 n.14 (5th Cir. 1992)).
          Here, Tampico has not shown that exceptional circumstances
   warranting the appointment of counsel exist. This case is not particularly




                                          7
Case: 19-20555     Document: 00515731590         Page: 8   Date Filed: 02/03/2021




                                  No. 19-20555


   complex, and Tampico has sufficiently handled all procedures to this point.
   Furthermore, there are no additional factual investigations that must take
   place. The appointment of counsel will not facilitate the administration of
   justice. Therefore, we deny Tampico’s request for appointment of counsel.
                                      IV.
         The district court’s judgment is AFFIRMED. Plaintiff’s motion to
   appoint counsel is DENIED.




                                       8